Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in denying defendant’s motion to sever the first two counts of the indictment from the remaining counts. Defendant failed to make an adequate showing that he would be unduly and genuinely prejudiced by the joint trial of those charges, and failed to demonstrate in specific terms that he had a need to refrain from testifying concerning one set of charges and had important testimony to present concerning the remaining charges (see, CPL 200.20 [3] [a], [b]; People v Lane, 56 NY2d 1, 8; People v Cabrera, 188 AD2d 1062, 1063).
The contention that defendant was denied effective assistance of counsel is without merit (see, People v Baldi, 54 NY2d 137, 147). Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
We have reviewed the remaining contentions of defendant, raised in his pro se supplemental brief, and conclude that each is lacking in merit. (Appeal from Judgment of Supreme Court, Livingston County, Cornelius, J.—Rape, 1st Degree.) Present— Denman, P. J., Lawton, Wesley, Doerr and Boehm, JJ.